Exhibit 10.4

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA  01886

February 15, 2013

Mr. Matthew Dillon

By electronic delivery

 

Dear Matt:

 

In recognition of your contributions to the Company and to give you piece of
mind during this time of consolidation in our industry, this letter amends the
terms of your Executive Severance and Arbitration Agreement, dated October 2,
2008 (the “Agreement”), to provide you with additional terms relating to your
eligibility for severance.

 

If the Company terminates your employment without Cause or you terminate your
employment with Good Reason and, in either case, such termination occurs within
12 months after a Change in Control, Sections 6(a) and 6(b) of the Agreement
shall be replaced with the following Sections 6(a) and 6(b) and the Company will
provide you with the following severance and post-termination benefits:

 

a.                                      The Company will pay you a single lump
sum equal to (i) eighteen (18) months of your then-current base salary and
(ii) your then-current target annual bonus at 150% of target, less applicable
state and federal withholdings.

 

b.                                      The Company will continue to pay the
Company’s share of medical, dental and vision insurance premiums for you and
your dependents for the eighteen (18) month period following the termination of
your employment; provided, that if immediately prior to the termination of your
employment you were required to contribute towards the cost of premiums as a
condition of receiving such insurance, you may be required to continue
contributing towards the cost of such premiums under the same terms and
conditions as applied to you and your dependents immediately prior to the
termination of your employment in order to receive such continued insurance
coverage.

 

Additionally, the parties hereto agree to clarify that all references to the
defined term “Restricted Shares” in Sections 5 and 6 of the Agreement shall be
replaced with the phrase “restricted shares”, such that all unvested restricted
shares granted to Mr. Dillon will be entitled to  accelerated vesting pursuant 
to the terms set forth in Sections 5 and 6 of the Agreement, as opposed to
applying solely to the specific awards described in the Agreement.

 

This letter agreement will be considered effective the date of your acceptance
of the terms hereof.  Except as modified by the terms of this letter, the terms
of the Agreement will remain in full force and effect, including, without
limitation, the second full paragraph of Section 6.  Capitalized terms not
defined in this letter have the same definitions given to them in the Agreement.

 

Very truly yours,

 

/s/ Raymond P. Dolan

 

 

 

Raymond P. Dolan

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

/s/ Matthew Dillon

 

2/15/2013

 

Matthew Dillon

 

Date

 

 

--------------------------------------------------------------------------------